Exhibit 10.2

December 31, 2008

 

Mr. Robert G. Watts, Jr.

 

 

 

 

Amended and Restated

Employment Agreement

Dear Bob:

This is to confirm our agreement regarding your continued employment as
President of First Capital Bancorp, Inc. (“Bancorp”) and President and Chief
Executive Officer of First Capital Bank (the “FCB”). Bancorp and FCB are
collectively referred to herein as (the “Bank”). This agreement supersedes and
replaces your existing employment agreement with the Bank dated December 20,
2000.

1. Title and Duties. You will serve as President of Bancorp and President/Chief
Executive Officer of FCB, and will carry out such duties as are normally
attendant to such positions and such other duties as may be designated by the
Board of Directors of the Bank. Although you will be jointly responsible with
John Presley (“Presley”) for the day-to-day operations of the Bank, it is
contemplated that the primary focus of Presley’s duties will be the Bank’s M & A
activity, income generation from present and new business lines, and capital
needs activities as described on Exhibit A attached hereto.

2. Term. The initial term of this Agreement shall commence on December 31, 2008,
and shall continue until terminated in accordance with the provisions of this
Agreement. You will serve as an “at will” employee of the Bank and either party
may terminate this Agreement at any time for any reason, with or without cause.
If the Bank terminates this Agreement “for cause”, as hereinafter defined, it
shall be entitled to terminate the Agreement immediately upon providing you with
written notice thereof. If the Bank terminates this Agreement “without cause”,
as hereinafter defined, it shall provide to you at least thirty (30) days prior
written notice. If you wish to terminate this Agreement for any reason, you
agree to provide the Bank at least thirty (30) days prior written notice.

For the purposes of this Agreement, termination “for cause” shall mean
termination by the Bank for any one or more of the following reasons:

 

  (1) your willful misconduct, as determined by the Board of Directors of the
Bank, in its reasonable discretion;

 

  (2) your conviction of a felony;

 

  (3) any act or omission by you involving dishonesty, as determined by the
Board of Directors of the Bank, in its reasonable discretion;

 

  (4) any disloyalty by you to the Bank, as determined by the Board of Directors
of the Bank, in its reasonable discretion;

 

  (5) any breach by you of Section 5 of this Agreement; or

 

  (6) any act or omission by you causing damage to the reputation of the Bank,
as determined by the Board of Directors of the Bank, in its reasonable
discretion.



--------------------------------------------------------------------------------

Mr. Robert G. Watts, Jr.

December 31, 2008

Page 2

 

For the purposes of this Agreement, termination “without cause” shall mean any
termination by the Bank other than “for cause”.

3. Compensation.

(a) Base Salary. Effective January 1, 2009, you will receive a base salary of
Two Hundred Thousand Dollars ($200,000.00) per year, paid in bi-weekly
installments. Your annual base salary shall be subject to adjustment at the
discretion of the Board of Directors of the Bank.

(b) Bonus Compensation. In addition to the base salary provided above, you will
be eligible for bonus compensation in accordance with the foregoing:

(i) An annual incentive bonus in an amount equal to 2% of the Bank’s annual net
after tax earnings up to $2,000,000.00 in such earnings shall be split equally
between you and Presley; and

(ii) An incentive bonus in an amount equal to 3% of the Bank’s annual net after
tax earnings in excess of $2,000,000.00 in such earnings up to $3,000,000.00 in
such earnings shall be split equally between you and Presley; and

(iii) The Bank’s Board of Directors shall have the right and discretion to
establish additional incentive payments and other discretionary bonus payments
in connection with Bank earnings and attainment of other performance goals,
subject to the approval of the Board’s Compensation Committee, adjustment and
approval of financial performance versus budget, and traditional “shareholder
value” measurements.

(c) Compensation Upon Termination.

(i) Subject to the provisions of Sections 3(d)(ii) and 3(d)(iii) below, in the
event the Bank terminates your employment without cause, the Bank shall be
obligated to continue to pay you your base salary for a period of twelve
(12) months after termination, subject to the right of the Board of Directors of
the Bank to reduce such time period (but not below six (6) months) in its
reasonable discretion. In the event the Bank terminates your employment for
cause, or, subject to the provisions of Section 3(d)(ii) below, if you elect to
terminate your employment, you shall be entitled to receive your base salary
only through the date of termination.

(ii) Notwithstanding anything set forth in Section 3(d)(i) above to the
contrary, in the event the Bank or any successor entity to the Bank terminates
your employment without cause, or if you terminate your employment as a result
of a material change in your duties or responsibilities, within nine (9) months
following a “change of control”, as hereinafter defined, the Bank or such
successor entity shall be obligated to continue to pay you your base salary for
a period of 18 months following such termination. For the purposes of this
Agreement, a “change of control” shall mean:

(A) The acquisition by any Person (as defined below) of beneficial ownership of
50% or more of the then outstanding shares of Common Stock of Bancorp or FCB; or



--------------------------------------------------------------------------------

Mr. Robert G. Watts, Jr.

December 31, 2008

Page 3

 

(B) Individuals who constitute the Board on the effective date of the Plan (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board, but excluding any such individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Bank (as such terms are used in
Rule 14a-11 promulgated under the Exchange Act); or

(C) Approval by the shareholders of Bancorp or FCB of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(1) no Person beneficially owns 20% or more of either (1) the then outstanding
shares of Common Stock of the corporation resulting from the transaction or
(2) the voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(2) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

(D) Approval by the shareholders of Bancorp or FCB of a complete liquidation or
dissolution of the Bank or of the sale or other disposition of all or
substantially all of the assets of the Bank.

(E) For purposes of this Section, “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) of the Exchange Act, other than any
employee benefit plan (or related trust) sponsored or maintained by the Bank or
any affiliated company), and “beneficial ownership” has the meaning given the
term in Rule 13d-3 under the Exchange Act.

(iii) Notwithstanding anything set forth herein to the contrary, it is hereby
agreed that you shall not be entitled to receive any compensation following the
termination of your employment, and the Bank shall have no obligation to make
any such payments, to the extent such payments are prohibited by any
governmental program in which the Bank participants or any regulation governing
the Bank, including without limitation, the U.S. Department of the Treasury’s
TARP Capital Purchase Program (“TARP”). In addition, it is hereby agreed that
this Agreement shall be amended as necessary or appropriate in connection with
TARP or any other applicable governmental regulation or program.



--------------------------------------------------------------------------------

Mr. Robert G. Watts, Jr.

December 31, 2008

Page 4

 

(iv) In lieu of salary continuation payments, if the Bank so elects at least
twelve months before your date of termination, the Bank may make a lump sum
severance payment in an equivalent amount within thirty days after the date of
termination. Notwithstanding the foregoing, if you are a Key Employee on the
date of termination, salary continuation payments shall not begin (or if
applicable, the lump sum severance payment shall not be made) until the first
day of the seventh month following your termination date and the first payment
shall include an amount equal to six months worth of your base salary and each
remaining payment shall equal the same amount you would have received while
employed. For purposes of this Agreement, “Key Employee” shall have the meaning
assigned to that term under Section 409A of the Internal Revenue Code of 1986,
as amended, which generally defines a Key Employee as an employee of the Bank
who is one of the top fifty most highly compensated officers with an annual
compensation in excess of $130,000 (as adjusted from time to time by Treasury
Regulations.)

4. Benefits. In addition to the compensation set forth above, you will receive
the following benefits:

(a) health insurance coverage equal to what other Bank employees receive;

(b) a monthly automobile allowance of $600.00;

(c) participation in the Bank’s 401(k) plan;

(d) twenty-seven (27) days of paid annual leave per year;

(e) such other benefits approved by the Board and to be provided to both you and
Presley; and

(f) such other benefits as may be made generally to other employees of the Bank,
including but not limited to paid sick leave, expense reimbursement, and short
and long term disability coverage.

5. Confidentiality. You agree to keep all non-public information and trade
secrets of the Bank confidential and not to use such information or trade
secrets except in furtherance of your duties as President of Bancorp and
President and Chief Executive Officer of FCB. You also agree not to disclose to
any unauthorized person or entity any such non-public information or trade
secrets unless required by applicable law. The Bank’s non-public information and
trade secrets shall include, but shall not be limited to, information regarding
the Bank’s customers, prospective customers, marketing methods and business
plan. Upon termination of this Agreement for any reason, you agree to promptly
return to the Bank any and all materials relating to such non-public information
and trade secrets and any other property of the Bank. This covenant will survive
any termination of this Agreement and the Bank shall be entitled to injunctive
relief against you, in addition to any other remedies available to the Bank, in
connection with enforcing its rights under this Section 5.



--------------------------------------------------------------------------------

Mr. Robert G. Watts, Jr.

December 31, 2008

Page 5

 

6. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective personal representatives, successors and
assigns. Neither this Agreement nor any of the rights of the parties hereunder
may be transferred to or assigned by either party hereto, except that if the
Bank shall merge or consolidate with or into, or sell or otherwise transfer
substantially all of its assets to another entity which assumes, either
expressly or by operation by law, the Bank’s obligations hereunder, the Bank may
assign its rights and obligations hereunder to such entity without your consent.
You specifically consent to the assignment by the Bank of the Bank’s rights
under Sections 5 and 6 of this Agreement.

7. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

8. Entire Agreement. This Agreement is the entire agreement of the parties with
respect to the subject matter hereof.

9. Severability. If any provision of this Agreement shall be deemed invalid or
unenforceable, such determination shall not affect the remaining provisions of
this Agreement.

10. Modification. This Agreement shall not be modified except in a writing
signed by the parties.

If you agree to the foregoing, please sign where indicated and return an
executed counterpart of this letter to me.

 

Sincerely,

/s/ Grant S. Grayson

Grant S. Grayson Chairman of the Board

 

Agreed: December 31, 2008

/s/ Robert G. Watts, Jr.

Robert G. Watts, Jr.